The opinion of the Court was by
Sheplex J.
The plaintiff had obtained judgment against the maker of the note, and that judgment had been satisfied and paid, whthe this suit was pending against the indorser. It does not appear, that the defendant made any agreement to adjust this suit, or that the plaintiff could have recovered a judgment against him, if he had not satisfied his judgment against the maker. When this action came on for trial therefore the Court could not deprive the defendant of his right to pro-¡ ceed to trial; and the plaintiff having already received pay-; ment of the note, could not prevail against him; and the defendant, as the prevailing party, would be entitled to his costs,
Exceptions overruled.